EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Vision-Sciences,Inc. Orangeburg, New York We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (Numbers 333-170357, 333-72547, 333-48654, 333-148721, and 333-154150) of Vision-Sciences,Inc. of our report dated June 2, 2011, relating to the consolidated financial statements as of March 31, 2011 and for the year then ended, which appear in this Form10-K. /s/ EisnerAmper LLP Edison, New Jersey June 2, 2011
